Citation Nr: 0013143	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-10 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a seizure 
disorder and, if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N. H.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
post-traumatic stress disorder (PTSD), denied service 
connection for peripheral neuropathy of the right upper 
extremity as a result of exposure to herbicides, and found 
that new and material evidence adequate to reopen the claim 
for service connection for seizure disorder had not been 
submitted.  A personal hearing was held before a Hearing 
Officer at the RO in November 1997.  The veteran withdrew the 
issue of service connection for peripheral neuropathy at the 
hearing.  Accordingly, that issue is not on appeal at this 
time.


FINDINGS OF FACT

1.  The veteran served in Vietnam for 21 days and is a combat 
veteran.

2.  The veteran has been diagnosed with chronic PTSD; the 
evidence contains a medical nexus to service.

3.  In an August 1984 decision, the Board denied service 
connection for a seizure disorder.

4.  Evidence submitted since the August 1984 Board decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for seizure disorder.

CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303(d), 3.304(d), (f) 
(1999).

2.  Evidence received since the August 1984 Board decision is 
new and material and the claim for service connection for 
seizure disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service personnel records show that he served 
on active duty from December 1965 to December 1968, and that 
he served in Vietnam from March 2, 1968 to April 5, 1968, at 
which time he was medivaced to Japan for a medical condition.  
While in Vietnam, he was assigned to the First Squadron, 
Tenth Cavalry, Fourth Infantry Division.  It was noted that 
he was a tank driver.  His DD Form 214 notes that his 
military specialty was armor crewman.

The service medical records contain an enlistment examination 
report dated in December 1965 which is negative for any 
psychiatric disorder, epilepsy (fits) or unconsciousness.  A 
record dated January 8, 1968, shows that the veteran 
complained of "blacking out spells."  In addition, he had 
noticed that after he blacked out, the veins in his eye were 
greatly enlarged.  He was referred to Neurology.  A record 
dated January 8, 1968, from the Neurology service shows that 
the veteran complained of two episodes of temporary loss of 
vision in his right eye without loss of consciousness, which 
lasted about 15 to 30 seconds.  The veteran had no other 
neurological symptoms.  It was noted that the neurology 
examination was within normal limits.  The examiner noted 
that it was seriously doubted that this represented 
neurologic disease.  A migraine syndrome was a remote 
possibility.  It was further noted that the veteran was 
scheduled to go to Vietnam soon and that that might be a 
factor.  A service medical record dated March 17, 1968, shows 
a diagnosis of hepatitis.  Another record also dated March 
17, 1968, shows that the veteran complained of weakness, 
drowsiness, vomiting, and left upper quadrant pain for the 
past seven days.  His urine had turned dark and he had 
scleral icterus six days earlier.  It was noted that the 
veteran had been in Vietnam for 15 days and had taken 
chloroquine-primaquine (C-P) pills for two weeks.  Laboratory 
work-up showed a hematocrit level of 28 percent.  The 
diagnosis was hemolytic anemia, probably due to Glucose 6 
Phosphate Dehydrogenase (G6PD) deficiency.  

On March 21, 1968, the veteran was admitted to the hospital 
at the Clark Air Force Base in the Philippines.  His 
hematocrit level was 28.  The examination showed evidence of 
scleral icterus.  The diagnoses were hemolytic anemia, felt 
to be secondary to antimalarial medication although not 
proven, and G6PD deficiency suspected, not proven.  In 
addition, the veteran was diagnosed with hemoglobinopathy, 
probable sickle cell trait, with possible hemoglobin sickle-
cell disease.  

From April 5 to April 19, 1968, the veteran was hospitalized 
at Camp Zama, Japan.  It was noted that when the veteran 
developed his symptoms, he had taken two C-P tablets and also 
had taken Dapsone for three days.  Laboratory testing showed 
that the G6PD screening test was grossly deficient.  The 
veteran was asymptomatic throughout the hospitalization.  His 
hematocrit level had returned to normal prior to arriving at 
that hospital.  It was noted that in view of the extreme 
degree of anemia on taking the first few C-P tablets he would 
be profiled to prevent return to malarious areas.  The 
diagnosis was anemia, hemolytic, due to G6PD deficiency, not 
treated, improved spontaneously.  The separation examination 
report dated in November 1968 shows that the veteran had no 
psychiatric disorder.  He reported no dizziness or fainting 
spells, epilepsy or fits, frequent trouble sleeping, frequent 
or terrifying nightmares, depression or excessive worry, 
nervous trouble, or unconsciousness.  A G6PD deficiency was 
noted.

VA outpatient treatment records dated in April 1969 show that 
the veteran complained of chest pain, cough and nasal 
congestion, it was noted that the veteran had been diagnosed 
with anemia caused by malaria pills.  No anemia was presently 
noted, a malaria smear was negative, and the veteran's 
hematocrit level was 42.5.

A private hospital record from Kings County Hospital shows 
that the veteran was hospitalized in July 1970.  He had had a 
seizure in May 1970 at work and had lost consciousness for 45 
minutes.  It was noted that there was no history of previous 
seizures.  A physical examination was completely normal, 
including a neurological examination.  His hematocrit level 
was 42.  Sickle cell prep was positive.  An 
electroencephalogram (EEG) and brain scan were normal.  The 
veteran's hospital course was uneventful.  He was given 
Dilantin and Phenobarbital but had side effects and was given 
Mysoline.  The diagnosis was seizure disorder, idiopathic 
epilepsy.

At a VA neuropsychiatric examination in October 1970, the 
veteran reported that he had epileptic seizures and black 
outs.  His hematocrit level was 43.  An EEG was normal.  The 
veteran reported that from June 1969 to June 1970 he had had 
three seizures which occurred when he was awake.  It was 
noted that, since June 1970, the veteran had been attending 
the neurological clinic at the Kings County Hospital once a 
month and he had been receiving anticonvulsant medication.

In a statement dated in March 1979, from Cyril C. Shepro, M. 
D., it is noted that the veteran was seen on March 20, 1979.  
The physician noted that the veteran had a history of seizure 
disorder including petit and grand mal attacks, history of 
sickle cell anemia trait, and an apparent reaction to 
antimalarial medication with a temporary hemolytic anemia.  
The physician further noted that the veteran's "seizure 
disorder bears some relation to the various stressful 
incidents that occurred while in military service."

A lay statement from W. H., dated in April 1979, notes that 
he witnessed the veteran having an attack in January 1978 and 
April 1979.  Another lay statement from A. P., dated in May 
1979 notes that she witnessed the veteran having attacks in 
August 1977, January 1979 and March 1979.  A lay statement 
from J. T., dated in May 1979, notes that he observed the 
veteran have an attack in April 1979 and again in May 1979.

VA medical records dated in December 1980 show that the 
veteran had a seizure disorder, that he had recently stopped 
taking his medication, and had a grand mal seizure.  The 
veteran was prescribed Mysoline.  A treatment record dated in 
February 1981 shows that the veteran reported a history of 
seizures since 1968.  Another record dated in May 1981 shows 
that a brain scan and CT scan were negative.  It was noted 
that the veteran had last had a seizure in December 1980.  
The assessment was seizure disorder - partial complex; 
seizures controlled with Mysoline.

The veteran testified at a hearing in July 1981.  He stated 
that he had no problems with seizures or loss of 
consciousness before he went into the Army.  He indicated 
that his seizures had begun in January 1968.  According to 
the veteran, after service, his first major seizure was in 
May 1970 and his last major seizure had been in December 
1980.  The veteran testified that he was taking Mysoline.

In August 1984, the Board denied service connection for 
seizure disorder.  The Board found that the two episodes of 
loss of vision reported by the veteran in January 1968 were 
not manifestations of an underlying neurological disease.  
The Board found that at the time of the separation 
examination from service, the veteran denied any symptoms of 
a neurological disorder and his neurologic status on 
examination was normal.  In addition, the Board found that no 
signs or symptoms of a seizure disorder were shown to have 
been manifested prior to May 1970, over a year following the 
veteran's discharge from service.  Based on these findings, 
the Board concluded that a seizure disorder was not incurred 
in or aggravated by service, nor manifested to a compensable 
degree within one year of service.

A VA treatment record dated in June 1996 notes that the 
veteran reported nightmares with combat-related content, 
flashbacks of combat scenes in Vietnam, recurrent and 
intrusive thoughts related to combat, social withdrawal when 
he returned to the U. S, feelings of detachment, 
irritability, hypervigilance, and problems with attention and 
concentration.  He stated that he was in Vietnam for 21 days 
and participated in "search and destroy" and other 
frontline missions.  The veteran denied any history of 
substance abuse or previous psychiatric history.  He stated 
that his wife and children were terrified of him because of 
his tendency to explode.  The diagnosis was chronic PTSD.

In August 1996, the veteran submitted a claim for service 
connection for peripheral neuropathy and seizure disorder 
related to Agent Orange exposure, and for service connection 
for PTSD.  

The veteran submitted copies of several pages of medical 
treatises with regard to the side affects of the antimalarial 
drugs he had been given during service, which included 
chloroquine, primaquine, and Dapsone.  The medical literature 
states that the drugs may exacerbate G6PD deficiency and have 
side effects including seizures.

A VA Emergency Room record dated November 1, 1996, shows that 
the veteran had a generalized tonic-clonic seizure.  He had 
not taken Mysoline for the past year.  The veteran was given 
Dilantin and advised to be admitted but he refused.  

A VA examination for PTSD in November 1996 showed that the 
results of a MMPI-2 indicated a valid profile.  The diagnoses 
on Axis I were chronic PTSD and recurrent major depressive 
disorder.  It was recommended that the veteran receive 
service-connected benefits for PTSD.

In a statement dated in April 1997 from the veteran's wife, 
she noted that she had been married to the veteran for 31 
years.  She first observed the veteran's seizure episodes 
during the summer of 1969.  His face twitched violently, he 
had a blank stare, and there was slight foaming at his mouth, 
all of which lasted for a brief period.  She noticed a 
recurrent episode in December 1969.  On both occasions he was 
awake, conscious and very incoherent.  He refused to see a 
doctor.  A third seizure occurred in May 1970 and was a grand 
mal seizure.

A statement from a VA clinical psychologist, dated in May 
1997, lists 16 symptoms of PTSD and that the veteran had all 
such symptoms.  It was noted that he was attending group 
sessions regularly and working hard on his PTSD.

Another statement from the veteran's wife, dated in October 
1997, notes that she had known the veteran for 34 years.  He 
had a great attitude, personality, sense of humor, was easy 
to get along with, and was well liked by everyone prior to 
his tour in Vietnam, which changed him severely.  She noted 
that the veteran exploded into a rage very easily.  He was 
withdrawn and depressed.  He had problems remembering simple 
things.  He was uneasy in crowds and was startled by sudden 
noises.  He panicked when a helicopter flew nearby.  In 1974, 
the veteran attempted to burn down their residence and was 
arrested.  The veteran's wife stated her opinion that the 
veteran was hallucinating about burning the enemy village.  
The veteran never took their children to fireworks displays 
on the Fourth of July.  The veteran was afraid of going out 
in public alone because of his seizures.

The veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in November 1997.  The veteran 
testified that he had been diagnosed with PTSD.  He stated 
that while in Vietnam, although his listed military 
occupational specialty was tank driver, he did not perform 
those duties but his duties were more like a combat 
infantryman.  He testified that of the 21 days he was in 
Vietnam, he spent about five days in the field.  He testified 
that he was involved in a sniper attack and a soldier named 
Chuck, who he had just spoken to was hit in the head and 
killed.  He stated that the sniper fire was coming from a 
village and they shot back indiscriminately and then burned 
down the village.  The veteran testified that he saw people 
on fire and nobody tried to help.  The veteran was the new 
guy in the unit and was told to help put the bodies of three 
died soldiers into body bags.  The veteran's wife testified 
that she had known the veteran for 34 years and knew him 
prior to when he went to Vietnam.  She testified that prior 
to going to Vietnam, the veteran was very alert, easy to get 
along with, and completely different then when he came back 
from Vietnam.  She stated that he was now tense all the time, 
got agitated in large crowds, got nervous when he heard a 
helicopter close by, and stayed up at night.  The veteran 
also testified that he very seldom slept at night and took 
catnaps because he thought someone was going to break in.  
The veteran stated that there were a lot of Vietnamese people 
living in his neighborhood, he was suspicious of them and did 
not get along with them.  He testified that he had flashbacks 
often and was taking medication for it.  He had frequent 
nightmares and the noise from helicopters caused flashbacks.  
The veteran testified that he was transferred out of Vietnam 
after 21 days because he had a severe reaction to the 
antimalarial pills which caused "semiconvulsion."  The 
veteran alleged that the antimalarial pills he took in 
Vietnam caused his current seizure disorder.  At the hearing, 
the veteran stated that he was no longer pursuing the issue 
of peripheral neuropathy.

In a letter dated in May 1998, the United States Armed 
Services Center for Research of Unit Records enclosed a copy 
of the unit history of the First Squadron, Tenth Cavalry.  In 
addition, it enclosed extracts of an Operational Report - 
Lessons Learned submitted by the Fourth Infantry Division, 
First Squadron, Tenth Cavalry, for the period ending April 
30, 1968.  This document shows that there was combat activity 
and casualties during the reporting period.  Also enclosed 
are copies of Morning Reports which show the assigned 
locations of the veteran while he was in Vietnam.  It was 
noted that the casualty files available were arranged 
alphabetically by last name and to research casualties, the 
veteran must provide the individual's full name and complete 
unit designation to the company level.  The letter further 
notes that it could not verify that the veteran performed 
"body bag" duties, and could only verify his duties as they 
appear on his Form 20.

Analysis

A.  Entitlement to Service Connection for PTSD

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A PTSD claim is well grounded where the 
veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 136-37 
(1997).  The credibility of the evidence presented in support 
of a claim is generally presumed when determining whether it 
is well grounded.  See Elkins v. West, 12 Vet. App. 209, 213, 
(1999) (en banc).

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  The medical evidence 
shows a current diagnosis of PTSD.  The veteran has submitted 
written statements and sworn testimony as to the alleged in-
service stressors which are presumed to be credible for the 
purpose of determining whether the claim is well grounded.  
There is also medical evidence of a nexus between service and 
the current PTSD disability as provided by the November 1996 
VA examination report.

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1999). 

The June 1996 VA outpatient treatment record and the November 
1996 VA examination report establish a clear diagnosis of 
chronic PTSD.  In addition, the November 1996 VA examination 
report shows a link between the veteran's current PTSD 
symptomatology and the claimed inservice stressor.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective March 7, 1997, 38 C.F.R. § 3.304(f) was amended.  
64 Fed. Reg. 32807-32808 (1999).  Section 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

The Board finds that the evidence of record indicates that 
the veteran was a combat veteran.  His service personnel 
records show that he served in Vietnam from March 2, 1968 to 
April 5, 1968.  His military specialty was listed to be a 
tank driver.  While in Vietnam, he was assigned to the First 
Squadron, Tenth Cavalry, Fourth Infantry Division.  Moreover, 
the report from the United States Armed Services Center for 
Research of Unit Records shows that the Fourth Infantry 
Division was involved in combat activity and incurred 
casualties during the period the veteran was attached to that 
unit.  The veteran has alleged stressors related to combat 
and his lay testimony of the claimed stressors is consistent 
with the circumstances, conditions, or hardships of his 
service.  Accordingly, the Board finds that the record 
contains evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD.

A review of the evidence of record shows that there is 
medical evidence establishing a clear diagnosis of PTSD with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology of PTSD and the 
claimed inservice stressor.  Accordingly, the evidence 
supports entitlement to service connection for PTSD and the 
claim is granted.

B.  New and Material Evidence to Reopen Claim for Service 
Connection for Seizure Disorder

As noted above, the Board denied service connection for a 
seizure disorder in August 1984.  Under 38 U.S.C. § 7104(b), 
a final decision by the Board on a given claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  However, 38 U.S.C. 
§ 5108 provides that a previously and finally disallowed 
claim may be reopened where new and material evidence has 
been presented.

In determining whether to reopen previously and finally 
denied claims, there is a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

The evidence of record at the time of the August 1984 Board 
decision included the veteran's service medical records, 
service personnel records, the April 1969 VA outpatient 
treatment records, a private medical record of a 
hospitalization in July 1970, the October 1970 VA examination 
report, several lay statements, the hearing transcript from 
the July 1981 hearing before a Hearing Officer at the RO, VA 
outpatient treatment records dated from 1977 to 1981, and the 
March 1979 statement from Dr. Shepro.

Evidence relevant to the issue of entitlement to service 
connection for seizure disorder, presented since the August 
1984 Board decision, includes additional VA outpatient 
treatment records and examination reports, copies of medical 
literature regarding the side affects of the antimalarial 
drugs the veteran was given during service in Vietnam, a 
report from the United States Armed Services Center for 
Research of Unit Records, statements from the veteran's wife, 
and sworn testimony by the veteran and his wife.

The Board finds that the evidence presented by the veteran 
with regard to the issue of service connection for seizure 
disorder is both new and material.  The medical treatises 
submitted by the veteran after the 1984 denial are new 
evidence.  None of the medical treatises submitted by the 
veteran has previously been a part of the record.  
Furthermore, they provide a new basis of authority for 
granting service connection in that the treatises demonstrate 
several side affects of the antimalarial drugs the veteran 
was given during service, which include seizures.  See Bielby 
v. Brown, 7 Vet. App. 260, 265 (1994).  In addition, in the 
April 1997 statement from the veteran's wife, she noted that 
she observed the veteran have a seizure in the summer of 1969 
and again around Christmas in 1969, which is within one year 
of the veteran's separation from service.  This new evidence 
is material as it bears directly on whether the veteran's 
current seizure disorder was manifested in service, is 
related to service, or manifested to a compensable degree 
within one year after service.  Accordingly, the issue of 
entitlement to service connection for seizure disorder is 
reopened.

Further, the Board finds that the reopened claim for service 
connection for seizure disorder is well grounded.  The 
evidence of record shows that the veteran currently has a 
seizure disorder and there is evidence of a nexus between the 
seizure disorder and the veteran's period of service, as 
provided in Dr. Shepro's March 1979 statement.  However, the 
Board finds that additional development is necessary to 
support service connection for seizure disorder.


ORDER

Service connection for PTSD is granted.

New and material evidence having been submitted to reopen the 
claim for service connection for seizure disorder, the claim 
is reopened.


REMAND

The veteran contends that antimalarial pills he took in 
Vietnam caused his current seizure disorder.  He has 
submitted medical literature to the effect that the 
antimalarial drugs he was given in service, and to which he 
had an adverse reaction, can cause seizures.  A medical 
opinion is necessary as to whether, in the veteran's specific 
case, his current seizure disorder is related to taking 
antimalarial drugs during service.

At the October 1970 VA examination, the veteran reported that 
he had been receiving treatment once a month at the 
neurological clinic at the Kings County Hospital, where he 
had been receiving anticonvulsant medication since June 1970.  
Only the July 1970 hospitalization report is of record.  
Additional records from Kings County Hospital should be 
request.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers, 
VA or otherwise, from whom he has 
received treatment since service for a 
seizure disorder.  This should include 
any relevant medical attention the 
veteran may have sought at his place of 
employment.  After obtaining the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.  
In particular, the RO should obtain the 
necessary permission from the veteran to 
request any additional records from the 
Kings County Hospital for treatment 
beginning in 1969.

2.  The RO should schedule the veteran 
for a VA neurologic examination.  The 
entire claims folder and a copy of this 
remand should be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed appropriate by the 
physician should be performed.  The 
physician should specify the nature and 
extent of any seizure disorder that the 
veteran may have.  The examiner should 
provide a specific medical opinion on 
whether there is a reasonable probability 
that any seizure disorder was caused by 
the antimalarial drugs he took during 
service or is otherwise related in any 
way to his period of service.  The 
examiner also should provide an opinion 
as to whether the veteran had any 
manifestations of a seizure disorder 
during service or within one year after 
separation from service.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions reached.

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If a requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Following completion of these actions, the RO should review 
the claim for service connection for seizure disorder.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 



